Citation Nr: 1205164	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  10-18 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to accrued benefits based on a claim for entitlement to a total disability evaluation based on individual unemployability due to the service member's service-connected disabilities (TDIU) pending at the time of the service member's death. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The service member was on active duty from May 1979 to June 1981.  He was medically discharged/retired from the United States Army.  The service member passed away on December [redacted], 2006; at the time of his death, he was in receipt of VA service-connected benefits.  The appellant is the service member's widow. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  The service member passed away in December 2006; at the time of his death, he had submitted a claim for TDIU benefits.  The appellant filed her claim in January 2007.

2.  Prior to his death, the service member was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the criteria for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), for the purpose of accrued benefits have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 3.1000, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the service member's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant proceeding with these issues given the favorable nature of the Board's decision with regard to the granting of accrued benefits.

The record reflects that while the service member was on active duty, he was diagnosed as suffering atopic dermatitis and as developing paranoid schizophrenia.  He was subsequently given a service medical board which concluded that the service member was unable to complete his enlistment because of his disabilities.  He was then released from active duty.  A claim for VA compensation benefits was submitted that the RO granted service connection for paranoid schizophrenia and atrophic dermatitis.  A 100 percent was assigned for the psychiatric disorder and a 10 percent rating was given for the skin disability.  The effective date was determined to be June 20, 1981, the day after the service member was discharged from service.  

Additionally, within six months of being discharged from the Army, the Social Security Administration (SSA) determined that the service member's psychiatric disability, his schizophrenia, prevented him from working.  As such, SSA benefits were granted to him, effective November 4, 1981.

Since that time, the service member's psychiatric disability, and the symptoms produced by it, was adjudged to be less severe.  The disability evaluation assigned to the disorder was reduced from 100 percent to 70 percent, effective April 1, 1986, and from 70 percent to 50 percent, effective October 1, 1991.  While the service member's psychiatric disorder was found to be less disabling, his dermatological condition became more severe such that a 30 percent rating was assigned in April 1991 and then a 60 percent rating was awarded in December 2004.  A third disorder, that of bronchial asthma associated with severe atopic dermatitis, was service connected and assigned a 10 percent rating, effective March 31, 2004.  The service member's combined ratings for this time period were as follows:  100 percent from June 20, 1981; 70 percent from April 1, 1986; 80 percent from April 30, 1991; 70 percent from October 1, 1991; and 80 percent from December 9, 2004.  It is noted that during the above periods, the service member was never granted a total disability evaluation based on unemployability.  

In September 2003, the service member submitted a claim for a TDIU.  On his request form, the service member reported that he had a 70 percent combined rating and that his disabilities prevented him from obtaining and maintaining gainful employment.  The RO denied his claim and he submitted a notice of disagreement.  He specifically noted that he had been previously found to be unemployable by SSA and that it was his service-connected schizophrenia that made him unemployable.  The RO then issued a statement of the case which explained its denial of benefits.  The RO noted that it was the service member's nonservice-connected disabilities of congestive heart failure, chronic liver disease, chronic obstructive pulmonary disease, diabetes mellitus, and a substance abuse disorder that prevented the service member from working - not his service-connected disabilities.  

The service member continued his appeal to the Board.  The record reflects that the Board reviewed the claim and in January 2007 remanded the claim to the RO for the purpose of obtaining additional medical information and documentation.  It was while the service member's claim was being developed that he died.  The date of his death was December [redacted], 2006, and per the Certificate of Death, the service member died as a result of a third degree atrioventicular block, heart failure, and cardiomyopathy.  

Following the service member's death, the appellant filed a claim for dependency and indemnity benefits in January 2007.  She also applied for accrued benefits based upon the service member's claim for TDIU benefits.  Both claims were denied and she has appealed the denial of accrued benefits.  

Accrued benefits are benefits to which a payee was entitled at his or her death, based on evidence on file at the date of death, and due and unpaid, and may be paid to certain survivors, as provided by law.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000 (2011).  For a claimant to prevail on an accrued benefits claim, the record must show that: 

(i) the appellant has standing to file a claim for accrued benefits, 
(ii) the payee had a claim pending at the time of death, (iii) the payee would have prevailed on the claim if he or she had not died; and 
(iv) the claim for accrued benefits was filed within one year of the payee's death. 

38 U.S.C.A. §§ 5121, 5101(a) (West 2002); 38 C.F.R. § 3.1000 (2011); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).  Evidence in the file at the date of death means evidence in VA's possession on or before the date of the beneficiary's (in the instant case, the service member's) death, even is such evidence was not physically located in the VA claim file on or before the date of death.  See 38 C.F.R. § 3.1000(d)(4) (2011). 

In Jones v. West, the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that, "for a surviving spouse to be entitled to accrued benefits, the service member must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  The Federal Circuit noted that "a consequence of the derivative nature of the surviving spouse's entitlement to a service member's accrued benefits claim is that, without the service member having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application."  Id. at 1300. 

The Board notes that the statute governing accrued benefits was amended in January 2003 to eliminate the prior two-year restriction on the payment of accrued benefits.  The revision to the statute applies only to deaths occurring on or after the date of enactment, which was December 16, 2003.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).  The service member died in December 2006, after the date of enactment.  Therefore, the appellant's claim is considered under the amended version of 38 U.S.C.A. § 5121(a) which repealed the two-year limit on accrued benefits so that a service member's survivor may receive the full amount of an award for accrued benefits. 

As reported, the service member died on December [redacted], 2006.  At the time of his death, the service member was service-connected for paranoid schizophrenia (a 50 percent rating), severe atrophic dermatitis (a 60 percent rating), and bronchial asthma (a 10 percent rating).  The record further reveals that the service member had filed for a total disability evaluation in September 2003 but that this claim was pending when he passed away. 

A total disability evaluation may be assigned where the schedular evaluation is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the service member's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

When a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned on a different basis.  It is the established policy of VA that all service members who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, at the RO level, rating boards are to submit to the Director, Compensation and Pension service, for extraschedular consideration, all cases of service members who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) (2011).  The rating board is to include in its submission a full statement as to the service member's service-connected disabilities, employment history, educational and vocational attainment and factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2011).  The rating board is to include in its submission a full statement as to the service member's service-connected disabilities, employment history, educational and vocational attainment, and factors having a bearing on the issue.  38 C.F.R. §§ 3.321, 4.16(b) (2011). 

In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that service members who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCREC 75-91 (Dec. 27, 1991).  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

During his lifetime, from the date of his application in September 2003 until his death, the service member's service connected disabilities had been assigned, at a minimum, a 70 percent combined evaluation.  Within fifteen months of his initial application, the service member's disabilities had been assigned an 80 percent combined evaluation.  Hence, in order to grant a TDIU, the criteria found at 38 C.F.R. § 4.16(a) (2011) applies.  The question thus becomes, whether, during the service member's lifetime, his service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation. 

The Board acknowledges that since the service member was discharged from service, per the available medical records, he suffered from drug and alcohol dependence.  The record further shows that the during his post-service lifetime, the service member would abstain from drugs and/or alcohol, but unfortunately he would return to one or the other after being clean and sober for a short period of time.  

Nevertheless, the record reveals that the service member underwent a VA psychiatric examination in March 2005.  During that examination, the service member stated that he was unable to work and that he suffered from extreme emotional "highs and lows".  He also admitted that he was unable to stop his usage of drugs and alcohol.  The examiner went on to provide an examination and then wrote the following:

	. . . The current signs and symptoms shown by the veteran and observed during our interview interfere with employment and social functioning. . .

However, the examiner also stated that he thought this inability was "mostly" related to the service member's drug and alcohol use.  Yet, the examiner concluded the examination report by opining that the manifestations and symptoms produced by the drug and alcohol use were extremely similar to the symptoms and manifestations produced by schizophrenia and that it was impossible to distinguish the symptoms and manifestations.  In other words, while the service member may have been suffering from addictions, it was also very possible that the symptoms noted on examination were the by-products, consequences, and results of his schizophrenia.  

An examination of the service member's skin was also accomplished in March 2005.  The service member was diagnosed as suffering from atopic dermatitis.  The examiner further wrote:

His skin conditions may affect his ability to perform his normal daily activities and employability, particularly under a hot humid environment.  

Other medical evidence of record includes Social Security Administration (SSA) records and VA treatment records stemming from 2003 until his death.  Of particular note is the SSA disability award letters which state that the service member was "disabled" as a result of his paranoid schizophrenia and that he had been disabled since November 4, 1981.  

Although the TDIU claim is not without some ambiguity, the Board finds that the statements made by the service member prior to his death that he was unable to work as a result of his service-connected disabilities to be credible and there is medical evidence to, at the very least, support his assertions.  When evaluating the Veteran's service-connected disabilities in toto and their effect on his ability to obtain and maintain gainful employment, the Board is mindful that when it is not possible to separate the effects of the service-connected condition from a non-service connected condition, 38 C.F.R. § 3.102 (2011) [which requires that reasonable doubt be resolved in the service member's favor] dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In this case, this would mean that since the VA doctor specifically indicated that it was not possible to separate the symptoms and manifestations produced by the Veteran's schizophrenia from his addictions, and that these would cause unemployability, the signs and symptoms must be attributed to his service-connected psychiatric disorder.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102 (2011).  See also 38 U.S.C.A. § 5107 (b) (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Given the facts of this case, and with resolution of all reasonable doubt in the appellant's favor, the Board finds that entitlement to TDIU, for the purpose of accrued benefits, is granted.  


ORDER

Entitlement to a TDIU, for the purpose of accrued benefits, is granted, subject to regulations governing the payment of monetary benefits. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


